795 F.2d 51
UNITED STATES of America, Appellee,v.Monroe Britton HILL, Appellant.
No. 86-5050.
United States Court of Appeals,Eighth Circuit.
Submitted May 6, 1986.Decided July 2, 1986.

Barry Voss, Minneapolis, Minn., for appellant.
Paul A. Murphy, Asst. U.S. Atty., Minneapolis, Minn., for appellee.
Before HEANEY, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
Monroe Britton Hill was convicted of aiding and abetting a bank robbery in violation of 18 U.S.C. Sec. 2113(a), (d) and 18 U.S.C. Sec. 2.  He was sentenced to three years.  He contends on appeal that the evidence was insufficient to sustain the conviction.


2
After a careful review of the briefs and records, we affirm.  There was more than sufficient evidence from which the jury could find that Hill used his car to pick up the robbers immediately after the crime occurred at the scene of the crime, and that he did so knowing that the men he had picked up had just committed a robbery.  There is, moreover, creditable evidence from which the jury could find that Hill shared in the proceeds of the robbery.  This evidence is sufficient to prove aiding and abetting a robbery.   United States v. Cady, 495 F.2d 742 (8th Cir.1974);  United States v. Johnson, 462 F.2d 608 (8th Cir.1972).


3
Affirmed.